DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Note
	Claims 1-25 are directed towards an apparatus (i.e., a system for manufacturing). The material worked upon or the process of using the apparatus is viewed as recitation of intended use and is given patentable weight only to the extent that structure is added to the claimed apparatus (see MPEP § 2112.011 and 2114-2115 for further details).
Claim Objections
	Claim 22 is objected to because of the following informalities:  There are two claim 22s. The first claim 22 is being read as claim 12 and should be renumbered.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-21, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Gneuss et al. (US2005/0047267A1; herein “Gneuss”), in view of Roden et al. (US 2008/0139700, herein “Roden”),  Morton-Finger (US 2009/0039542), and Booth et al. (US 2010/0152309; herein “Booth”), and further in view of Yokoyama et al. (US 20080274320; “Yokoyama”). 
	As to Claims 1 and 2, Gneuss teaches: a system for manufacturing bulked continuous filament [0002], the system comprising: 
a first section of a melt processing unit [Fig. 1, rightmost screw #4], the first section being configured to melt a plurality of polymer flakes to create a first single stream of polymer melt; a separation element [Fig. 4, entrance of #6] configured to receive the first single stream of polymer melt and divide the first single stream of polymer melt into multiple streams of polymer melt; a multiple stream section [Fig. 1, #6. Fig. 4 shows the multiple screw extruder; [0017-0018] the extruder screw 4 is one stream that is connected to 6 which is a multi-screw extruder having multiple streams] of the melt processing unit 
Gneuss is silent to the pressure within, the spinning machine and crystallizer. However, Roden discloses an apparatus for devolatizing an extrusion polymer melt comprising an extruder adapted to separate a polymer melt into a plurality of streams along multiple screws which pass through a vacuum chamber, wherein evaluation of the devolatilization level of the polymer melt is done by measuring the melt viscosity, which is an indication of the devolatilization level and is varied by vacuum, wherein maximizing vacuum (decreasing chamber pressure) induces higher volatilization so that very low residual volatiles remain in the product [figs. 2-5; [0050], [0058], [0061]].
	Gneuss is silent to the pressure. However, Morton-Finger discloses a manufacturing system including an extruder having a chamber 5, a pressure regulation system that is adapted to maintain a chamber pressure within the interior portion of the 
	Morton-Finger further teach wherein: the system further comprises a crystallizer [[0023] and Fig. 2, #24] configured to perform a crystallization step on the plurality of polymer flakes prior to melting the plurality of polymer flakes in the first section of the melt processing unit;
	Gneuss is silent to a spinning machine. However, Booth discloses a manufacturing system for manufacturing bulked continuous carpet filaments comprising an extruder 9 and a spinning machine that is adapted to receive a polymer that has been conveyed by an extruder and to form the conveyed polymer into bulked continuous carpet filament; wherein the spinning machine is a spinning means [[0084], [0098]].
	It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the chamber pressure of Gneuss at the desired pressure because such pressures would have been found depending upon the desired viscosity and devolatilization level of the polymer melt in view of the teachings of Roden and because chamber pressures of less than 3 millibars or from 1 to 3 millibars, as disclosed by Morton-Finger,  would remove gases from the polymer melt; and to further modify the system of Gneuss with a spinning machine, as disclosed by Booth, because such a modification is known in the art and would enable production of bulked continuous carpet filaments.

	As to Claim 3, Gneuss/Roden/Morton-Finger/ Booth teach claim 2 and teaches:
	wherein the receiving section [Fig. 1, leftmost screw #4] of the melt processing unit comprises a particular extruder that is adapted to recombine the multiple streams of polymer melt into the at least one combined stream of polymer melt.
	As to Claim 4, Gneuss/Roden/Morton-Finger/ Booth teach claim 3 and teaches:
	wherein the particular extruder [Fig. 1, leftmost screw #4] is disposed vertically below the separation element. 
	As to Claim 5, Gneuss/Roden/Morton-Finger/ Booth teach claim 4 and teaches:
	wherein the separation element is adapted to divide the first single stream of polymer melt into at least 8 streams of polymer melt [0018].
	As to Claim 6, Gneuss/Roden/Morton-Finger/ Booth teach claim 5 and teaches:
	wherein the separation element is adapted to divide the first single stream of polymer melt into at least 100 streams of polymer melt; and the multiple stream section is configured to expose each of the at least 100 streams of polymer melt as the at least 100 streams of polymer melt pass through the multiple stream section of the melt processing unit [[0018] Gneuss/Roden/Morton-Finger/ Booth discloses the claimed 
	As to Claim 8, Gneuss/Roden/Morton-Finger/ Booth teach claim 1. Booth further teaches:
	wherein the system is further adapted for reducing post-consumer recycled polymer material into the plurality of polymer flakes and cleansing the plurality of polymer flakes before melting the polymer flakes [this is intended use but nevertheless [[0048]-[0051], [0077], [0090]].
	As to Claim 9, Gneuss/Roden/Morton-Finger/ Booth teach claim 1 and teaches:
	wherein the separation element is an extrusion die defining a plurality of holes, each of the holes creating a respective one of the multiple streams of polymer melt [Fig. 4].
	As to Claim 10, Gneuss/Roden/Morton-Finger/ Booth teach claim 1 and teaches:
	wherein: the first section of the melt processing unit comprises a single screw extruder; and the receiving section of the melt processing unit comprises a single screw extruder [Fig. 1 rightmost #4 and leftmost #4].
	As to Claim 11, Gneuss/Roden/Morton-Finger/ Booth teach claim 1. Booth further teaches:
	wherein the plurality of polymer flakes is derived, at least in part, from polyethylene terephthalate (PET) flakes that are derived from recycled PET bottles [[0048]-[0051], [0077], [0090]].
Claim 12, Gneuss/Roden/Morton-Finger/ Booth teach claim 1 and teaches:
	wherein: the first section of the melt processing unit is a first extrusion means; the separation element is a polymer melt separation means; the multiple stream section of the melt processing unit is a second extrusion means; the pressure regulation system is a pressure regulation means; and the receiving section of the melt processing unit is a third extrusion means [see claim 1. Reciting “means” in claim 14 does not further limit the claimed structure in claim 1].
	As to Claims 13-14, Gneuss teaches:
	A system for manufacturing bulked continuous filament [0002], the system comprising: means for melting a plurality of polymer flakes to create a first stream of polymer melt [Fig. 1, rightmost screw #4]; means for routing the first stream of polymer melt through a separation element [Fig. 4, entrance of #6] to generate multiple streams of polymer melt; means for exposing the multiple streams of polymer melt to a pressure within a multiple stream section of a melt processing unit [0003][0018][0022]; allowing the multiple streams of polymer melt to fall through the multiple stream section of the melt processing unit into a receiving section [Fig. 1, leftmost screw #4] of the melt processing unit under the weight of gravity; means for recombining the multiple streams of polymer melt into at least one stream of polymer melt at the receiving section of the melt processing unit;  
	Gneuss is silent to the pressure within, the spinning machine and crystallizer. However, Roden discloses an apparatus for devolatizing an extrusion polymer melt comprising an extruder adapted to separate a polymer melt into a plurality of streams along multiple screws which pass through a vacuum chamber, wherein evaluation of the 
	Gneuss is silent to the pressure. However, Morton-Finger discloses a manufacturing system including an extruder having a chamber 5, a pressure regulation system that is adapted to maintain a chamber pressure within the interior portion of the chamber at less than 3 millibars or from 1 to 3 millibars as a polymer melt pass through the interior portion of the chamber to remove gases from the polymer melt [[0012], [0024]], and a spinneret 11 for spinning extruded product.
	Gneuss is silent to a spinning machine. However, Booth discloses a manufacturing system for manufacturing bulked continuous carpet filaments comprising an extruder 9 and a spinning machine that is adapted to receive a polymer that has been conveyed by an extruder and to form the conveyed polymer into bulked continuous carpet filament; wherein the spinning machine is a spinning means [[0084], [0098]].
	It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the chamber pressure of Gneuss to be at a desired pressure because such pressures would have been found depending upon the desired viscosity and devolatilization level of the polymer melt in view of the teachings of Roden and because chamber pressures of less than 3 millibars or from 1 to 3 millibars, as disclosed by Morton-Finger, are known in the art and would remove gases from the polymer melt; and to further modify the system of Gneuss with a spinning machine, as 
	Gneuss is silent to the polymer melt falling under the weight of gravity. However, Yokoyama teaches the falling of polymers into multiple streams under the weight of gravity [see Fig. 1-6, #5 falling polymer]. One of ordinary skill in the art would have found it obvious to use the multiple stream section of falling polymer under the weight of gravity as taught by Yokoyama into Gneuss. One would have been motivated to take advantage of the effect of increasing surface renewal properties occurring with falling [Yokoyama [0150]].
	As to Claims 15-16, Gneuss teaches:
	A system for manufacturing bulked continuous filament [0002], the system comprising: a first section of a melt processing unit [Fig. 1, rightmost screw #4], the first section being configured to melt a plurality of polymer flakes to create a first single stream of polymer melt; a separation element [Fig. 4, entrance of #6] configured to receive the first single stream of polymer melt and divide the first single stream of polymer melt into multiple streams of polymer melt; a multiple stream section [Fig. 1, #6] of the melt processing unit configured to: receive the multiple streams of polymer melt, allow the multiple streams of polymer melt to fall through the multiple stream section and into a receiving section [Fig. 1, leftmost screw #4] of the melt processing unit under the weight of gravity, and expose the multiple streams of polymer melt to a pressure within the multiple stream section of the melt processing unit as the multiple streams of polymer melt fall through the multiple stream section of the melt processing unit; and a pressure regulation system [0003][0018][0022] configured to maintain the pressure 
	Gneuss is silent to the pressure within, the spinning machine and crystallizer. However, Roden discloses an apparatus for devolatizing an extrusion polymer melt comprising an extruder adapted to separate a polymer melt into a plurality of streams along multiple screws which pass through a vacuum chamber, wherein evaluation of the devolatilization level of the polymer melt is done by measuring the melt viscosity, which is an indication of the devolatilization level and is varied by vacuum, wherein maximizing vacuum (decreasing chamber pressure) induces higher volatilization so that very low residual volatiles remain in the product [figs. 2-5; [0050], [0058], [0061]].
	Gneuss is silent to the pressure. However, Morton-Finger discloses a manufacturing system including an extruder having a chamber 5, a pressure regulation system that is adapted to maintain a chamber pressure within the interior portion of the chamber at less than 3 millibars or from 1 to 3 millibars as a polymer melt pass through the interior portion of the chamber to remove gases from the polymer melt [[0012], [0024]], and a spinneret 11 for spinning extruded product.
	Morton-Finger further teach wherein: the system further comprises a crystallizer [[0023] and Fig. 2, #24] configured to perform a crystallization step on the plurality of 
	Gneuss is silent to a spinning machine. However, Booth discloses a manufacturing system for manufacturing bulked continuous carpet filaments comprising an extruder 9 and a spinning machine that is adapted to receive a polymer that has been conveyed by an extruder and to form the conveyed polymer into bulked continuous carpet filament; wherein the spinning machine is a spinning means [[0084], [0098]].
	It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the chamber pressure of Gneuss to be at a desired pressure because such pressures would have been found depending upon the desired viscosity and devolatilization level of the polymer melt in view of the teachings of Roden and because chamber pressures of less than 3 millibars or from 1 to 3 millibars, as disclosed by Morton-Finger, are known in the art and would remove gases from the polymer melt; and to further modify the system of Gneuss with a spinning machine, as disclosed by Booth, because such a modification is known in the art and would enable production of bulked continuous carpet filaments.
	As to Claim 17, Gneuss/Roden/Morton-Finger/ Booth teach claim 15. Booth further teaches:
	wherein the system is further adapted for reducing post-consumer recycled polymer material into the plurality of polymer flakes and cleansing the plurality of polymer flakes before melting the polymer flakes [this is intended use but nevertheless [[0048]-[0051], [0077], [0090]].
Claim 18, Gneuss/Roden/Morton-Finger/ Booth teach claim 18 and teaches:
	wherein the receiving section [Fig. 1, leftmost screw #4] of the melt processing unit comprises a particular extruder that is adapted to recombine the multiple streams of polymer melt into the at least one combined stream of polymer melt.
	As to Claim 19, Gneuss/Roden/Morton-Finger/ Booth teach claim 21 and teaches:
	wherein the particular extruder [Fig. 1, leftmost screw #4] is disposed vertically below the separation element. 
	As to Claim 20, Gneuss/Roden/Morton-Finger/ Booth teach claim 22 and teaches:
	wherein the separation element is adapted to divide the first single stream of polymer melt into at least 8 streams of polymer melt [0018].
	As to Claim 21, Gneuss/Roden/Morton-Finger/ Booth teach claim 20 and teaches:
	wherein the separation element is adapted to divide the first single stream of polymer melt into at least 100 streams of polymer melt; and the multiple stream section is configured to expose each of the at least 100 streams of polymer melt to a pressure of between about 0 mbar and about 5 mbar as the at least 100 streams of polymer melt pass through the multiple stream section of the melt processing unit [[0018] Gneuss/Roden/Morton-Finger/ Booth discloses the claimed invention except for the duplication. It would have been obvious to one having ordinary skill in the art at the time 
	As to Claim 23, Gneuss/Roden/Morton-Finger/ Booth teach claim 17 and teaches:
	wherein the separation element is an extrusion die defining a plurality of holes, each of the holes creating a respective one of the multiple streams of polymer melt [Fig. 4].
	As to Claim 24, Gneuss/Roden/Morton-Finger/ Booth teach claim 17 and teaches:
	wherein: the first section of the melt processing unit comprises a single screw extruder; and the receiving section of the melt processing unit comprises a single screw extruder [Fig. 1 rightmost #4 and leftmost #4].
	As to Claim 25, Gneuss/Roden/Morton-Finger/ Booth teach claim 17 and teaches:
	wherein: the first section of the melt processing unit is a first extrusion means; the separation element is a polymer melt separation means; the multiple stream section of the melt processing unit is a second extrusion means; the pressure regulation system is a pressure regulation means; and the receiving section of the melt processing unit is a third extrusion means [see claim 1. Reciting “means” in claim 14 does not further limit the claimed structure in claim 17].
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 10-15, 17-19, 21-24, and 26-28 of copending Application No. 16/557076. Although the claims at issue are not identical, they are not patentably distinct from each other because both contain A system for manufacturing bulked continuous carpet filament, the system comprising: a first section of a melt processing unit, the first section being configured to melt a plurality of polymer flakes to create a first single stream of polymer melt; a separation element configured to receive the first single stream of polymer melt and divide the first single stream of polymer melt into multiple streams of polymer melt; a multiple stream section of the melt processing unit configured to: receive the multiple streams of polymer melt, allow the multiple streams of polymer melt to fall through the multiple stream section and into a receiving section of the melt processing unit under the weight of gravity, and expose the multiple streams of polymer melt to a pressure within the multiple stream section of the melt processing unit as the multiple streams of polymer melt pass through the multiple stream section of the melt processing unit; and a pressure regulation system configured to maintain the pressure within the multiple stream section of the melt processing unit as the multiple streams of polymer pass through the multiple stream section, wherein: the receiving section of the melt processing unit is configured to: receive the multiple streams of polymer melt, recombine the multiple streams of polymer melt into at least 
For Claim 1 and 7, see Claim 1 of copending Application.
For Claim 2, see Claim 2.
For Claim 3, see Claim 3.
For Claim 4, see Claim 4.
For Claim 5, see Claim 5.
For Claim 6, see Claim 6.
For Claim 8, see Claim 10.
For Claim 9, see Claim 11.
For Claim 10, see Claim 12.
For Claim 11, see Claim 13.
For Claim 12, see Claim 14.
For Claim 13, see Claim 15.
For Claim 14, see Claim 1.
For Claim 15, see Claim 17.
For Claim 16, see Claim 18.
For Claim 17, see Claim 19.
For Claim 18, see Claim 21.
For Claim 19, see Claim 22.
For Claim 20, see Claim 23.

For Claim 22, see Claim 1.
For Claim 23, see Claim 26.
For Claim 24, see Claim 27.
For Claim 25, see Claim 28.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHA ANN THOMAS whose telephone number is (571)272-3219.  The examiner can normally be reached on Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 

/A.A.T./Examiner, Art Unit 1742                                                                                                                                                                                                        
/NAHIDA SULTANA/Primary Examiner, Art Unit 1743